878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest DAYE, Jr., Plaintiff-Appellant,v.J.D. MCBROOM, Person County Jail, Ernest Dixon, PersonCounty Sheriff, Defendants-Appellees.
No. 89-6635.
United States Court of Appeals, Fourth Circuit.
Submitted June 15, 1989.Decided July 6, 1989.Rehearing and Rehearing In Banc Denied Sept. 18, 1989.

Ernest Daye, Jr., appellant pro se.
Angela L. DeMent, Richard Temple Rice, Womble, Carlyle, Sandridge & Rice, for appellees.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ernest Daye, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Daye v. McBroom, C/A No. 88-902-C-R (M.D.N.C. May 5, 1989).  The motion for appointment of counsel is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.